         Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 1 of 52




               ROPES & GRAY LLP
               PRUDENTIAL TOWER
               800 BOYLSTON STREET
               BOSTON, MA 02199-3600
               WWW.RO PESGRAY.COM



June 9, 2020                                                             R. Daniel O'Connor
                                                                         T +1617951 7260
                                                                         daniel oconnor@ropesgray com




BYFEDEX

    The Honorable Denise L. Cote
    United States District Court for the Southern District of New York
    500 Pearl St.
    New York, NY 10007


Re:       Request for Restitution for United States v. Nikas et al., 19-cr-716 (S.D.N.Y. filed Oct. 7,
          2019)

Dear Judge Cote:

         We write on behalf of Takeda Pharmaceuticals U.S.A., Inc. ("Takeda") to assert a claim for
restitution for fees and expenses that Takeda incurred directly as a result of the criminal actions of
Telemaque Lavidas ("Defendant").

        On January 15, 2020, a jury convicted Defendant of insider trading by illegally tipping co-
defendant Georgios Nikas ("Co-Defendant Nikas") with material, non-public information related to
ARIAD Pharmaceuticals, Inc. ("ARIAD") that Defendant received from his father, ARIAD board
member Athanase Lavidas, on three occasions between 2013 and 2015. Co-Defendant Nikas
subsequently traded on the information, and made several million in profits and avoided substantial
losses.

        On December 1, 20 I 6, ARIAD received a grand jury subpoena from the U.S. Department of
Justice (the "DOJ") issued in connection with the DOJ's investigation of insider trading of ARIAD
securities, which compelled the production of, among other things, copious amounts of documents
and communications relating to ARIAD's board of directors (the "ARIAD Subpoena") related to the
current prosecution. ARIAD retained Gibson Dunn & Crutcher LLP ("Gibson Dunn") to assist in
responding to the ARIAD Subpoena.

        Takeda acquired ARIAD in February 2017. 1 On or around November 14, 2019, Takeda as
the successor to ARIAD received a grand jury subpoena (the "Takeda Subpoena," together with the
ARIAD Subpoena, the "Subpoenas") from the DOJ issued in connection with Defendant's criminal
case, attached hereto as Exhibit 1. The Takeda Subpoena compelled the production of "any and all"

1
    Takeda Pharm. Co., Annual Report (Form 20-F), at 23 (June 27, 2019).
       Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 2 of 52




ROPES & GRAY LLP
(1) records and communications relating to training sessions and information provided to the ARIAD
Board of Directors from 2013 through 2015 relating to (a) confidentiality; (b) material, non-public
information; and/or (c) or insider trading; and (2) documents relating to approximately thirty different
entries on a chronology of events submitted on June 11, 2014 to the United States Securities and
Exchange Commission (the "SEC") by ARIAD's former counsel. The deadline for the Takeda
Subpoena was November 20, 2019, an extremely tight turnaround given Defendant's upcoming trial
commencing on January 6, 2020.

       For the reasons explained below, as a result of Defendant's criminal activity and subsequent
prosecution, Takeda experienced substantial, direct financial losses in responding to the Subpoenas. 2
Takeda is thus a victim of Defendant's criminality under the Mandatory Victims Restitution Act
("MVRA") and seeks restitution to recover for its losses. See 18 U.S.C. § 3663A(a)(2); see also
United States v. Kinney, 610 F. App'x 49, 52 (2d Cir. 2015) (holding that the MVRA "makes a
defendant convicted of an offense involving a criminal scheme liable for restitution to all persons
harmed by his actions pursuant to that scheme"). In total, Takeda has incurred $186,430.99 in fees
and costs associated with the DOJ's investigation and prosecution of Defendant.

        Takeda incurred reasonable and necessary document review and production expenses in
responding to the Subpoenas, as well as technical costs, such as forensic, data storage, and processing
expenses.3 See 18 U.S.C. § 3663A(b)(4). Defendant's criminal activity was the "direct and proximate
cause" of the expenses Takeda incurred in responding to the Subpoenas, as required by the MVRA
and further clarified by the Second Circuit. See 18 U.S.C. § 3663A(a)(2); see also United States v.
Cean, 771 F. App'x 81, 83 (2d Cir. 2019) ("As to proximate cause, the basic question is whether the
harm alleged has a sufficiently close connection to the conduct at issue-i.e., whether it is
foreseeable."); United States v. Odiase, 788 F. App'x 760, 764 (2d Cir. 2019) ("Where the crime of
conviction is a conspiracy, a district court may order the defendant to pay restitution for the reasonably
foreseeable losses caused by the conspiracy."). Indeed, but for Defendant's criminal activity, Takeda
would not have incurred any expenses in responding to the Subpoenas issued in connection with
Defendant's prosecution by the DOJ. This District has ordered convicted defendants to pay restitution
to companies that assisted with the defendants' prosecutions in similar circumstances. See, e.g.,
United States v. Afriyie, No. 16-CR-377-PAE, 2020 WL 634425, at *1-2 (S.D.N.Y. Feb. 11, 2020)
(finding that the MVRA required the defendant in an insider trading scheme to compensate one of the
victims, his former employer, for "attorney's fees .that [his employer] was required to incur to advance
the investigation or prosecution of the offense"); cf United States v. Lagos, 138 S. Ct. 1684, 1686
(2018) (clarifying that the MVRA applies to "government investigations and criminal proceedings,"
but not to private investigations).

       Takeda incurred substantial time, effort, and expense in responding to this matter. All told,
Takeda made six productions of documents to the DOJ in response to the ARIAD Subpoena and four
productions of documents to the DOJ in response to the Takeda Subpoena. In order to respond to the
2 By virtue of its acquisition of ARIAD, Takeda has assumed the fees and costs associated with the
ARIAD Subpoena.
3 Takeda is only requesting restitution for its legal fees previously mentioned and not the costs
incurred by Takeda's employees in responding to the Subpoena.
      Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 3 of 52




ROPES & GRAY LLP
Takeda Subpoena, Takeda first had to identify and ensure the preservation of the email archives of
42 different ARIAD custodians with possession of potentially responsive material dating back to
2013-only three of whom are still current employees. These efforts were further complicated by
Takeda's complex corporate history. In 2017, Takeda acquired ARIAD. Then, in 2019, Takeda
merged with Shire, a transformational event for both corporations and for which efforts to integrate
technology and computer infrastructure are still ongoing. In tandem with these e-discovery
preservation efforts, Takeda also contacted its former counsel to collect and review potentially
responsive information that was previously produced to the SEC and DOJ in 2013 and 2014 in an
effort to leverage existing work product and to produce documents to the DOJ as expeditiously as
possible.

       There were extensive costs in connection with responding to the Subpoenas related to the
document production, including attorney time spent collecting documents, reviewing the collected
materials for responsiveness, privilege, and for proprietary information, as well as discussing the
scope of the Subpoenas and materials to be produced with the DOJ.

        Takeda took extensive efforts to limit all of those expenditures by attempting to have in-house
counsel complete much of the work in gathering responsive materials and, for the Takeda Subpoena,
to collect existing work produced by former counsel. Takeda ultimately required the assistance of
outside counsel to assist with document review and production, as well as to interface with the DOJ.
ARIAD retained Gibson Dunn and Takeda retained Ropes & Gray to assist with responding to the
Subpoenas. Ropes & Gray worked with the DOJ on multiple calls to significantly limit the scope of
the original requests in the Takeda Subpoena and focus to the extent possible on what the DOJ most
needed for its trial efforts, and, through these efforts, substantially limited the costs and expenses
necessary for the response. Ropes & Gray's fees and associated costs, totaling $145,224, are set forth
in Exhibit 2. Gibson Dunn's fees and associated costs in connection with the ARIAD Subpoena,
totaling $41,206.99, are set forth in Exhibit 3.

       Please contact me if I can further clarify anything in this letter or answer your questions.



Best regards,


 /_j~t?1~
R. Daniel O'Connor               Cl!>
Enclosures


cc:    Chris Allen, Vice President, Head Counsel, U.S. Litigation & Investigation, Takeda
       Pharmaceuticals U.S.A., Inc.
       Melanie Nevin, Counsel, Takeda Pharmaceuticals U.S.A., Inc.
       Daniel Tracer & Richard Cooper, Assistant United States Attorneys
       United States Probation and Pretrial Services Office
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 4 of 52



                     Exhibit 1

       Grand Jury Subpoena
             Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 5 of 52

                                                                   U.S. Department of Justice
                                                                   United States Attorney
                                                                   Southern District ofNew York


                                                                   The Silvio J. Mollo Building
                                                                   One Saint Andrew's Plaza
                                                                   New York, New York 10007

                                                                   November 14, 2019
BY EMAIL

Takeda Pharmaceuticals U.S.A., Inc.
c/o Chris Allen, Esq.
One Takeda Parkway
Deerfield, IL 60015

Dear Madam or Sir:

       Re:     Grand Jury Subpoena

        Please be advised that the accompanying grand jury subpoena has been issued in connection with
an official criminal investigation of a suspected felony being conducted by a federal grand jury. The
Government hereby requests that'you voluntarily refrain from disclosing the existence of the subpoena
to any third party. While you are under no obligation to comply with our request, we are requesting you
not to make any disclosure in order to preserve the confidentiality of the investigation and because
disclosure of the existence of this investigation might interfere with and impede the investigation.

      Moreover, if you intend to disclose the existence of this subpoena to a third party, please let me
know before making any such disclosure.

       Thank you for your cooperation in this matter.


                                                            Very truly yours,

                                                            AUDREY STRAUSS
                                                            Attorney for the United States,
                                                            Acting Under Authority
                                                            Conferred by 28 US.C. § 515


                                                                       oper/Daniel Tracer
                                                            Assistant United States Attorneys
                                                            (212) 637-1027/2329
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 6 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 7 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 8 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 9 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 10 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 11 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 12 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 13 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 14 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 15 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 16 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 17 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 18 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 19 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 20 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 21 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 22 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 23 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 24 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 25 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 26 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 27 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 28 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 29 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 30 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 31 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 32 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 33 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 34 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 35 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 36 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 37 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 38 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 39 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 40 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 41 of 52
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 42 of 52



                      Exhibit 2

          Ropes & Gray LLP
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 43 of 52


                                                                           Ropes & Gray Fees
Work Date      Name                  Title             Agreed Rate Narrative/ Cost Description                                                             Billed       Billed
                                                                                                                                                           Hours        Amount
  11/25/2019 Welsh, Peter L.         PARTNER             1,075.00 Read chronology and subpoena, emails with D. O’Connor, A. Hancock and client.                     1.5     1,612.50

  11/26/2019 Welsh, Peter L.         PARTNER             1,075.00 Emails with client and team concerning subpoena and subpoena compliance.                          0.3      322.50
  11/26/2019 Hancock, Anne F.        ASSOCIATE             770.00 Coordinate document collection efforts.                                                           0.3      231.00
  11/26/2019 Hancock, Anne F.        ASSOCIATE             770.00 Analyze board meeting materials and documents received regarding SEC chronology                   1.5    1,155.00
                                                                  and draft email regarding same for DOJ request.
  11/26/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate with Takeda E-Discovery team to transfer collected files for review, and                1       425.00
                                                                  discuss content of same with A. Hancock.
  11/26/2019 Rose, Aaron B.          LIT SUPP ANALST       370.00 Create Relativity database in preparation for document review.                                    0.2       74.00
  11/26/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Prepare documents for processing in internal review platform.                                     0.5      160.00
  11/27/2019 Welsh, Peter L.         PARTNER             1,075.00 Emails with client, D. O’Connor, A. Hancock concerning insider trading subpoena.                  0.3      322.50

  11/27/2019 O'Connor, R. Daniel     PARTNER             1,075.00 Review request from government and discuss same with A Hancock and discuss same                   1.8    1,935.00
                                                                  with client, discuss historical productions with counsel at Mintz for DOJ request.

  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Call with J. Sylvia to discuss SEC inquiry.                                                     0.5      385.00
  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Analyze DOJ subpoena and underlying DOJ indictment.                                               1      770.00
  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Call with M. Nevin to discuss case background and production plan.                              0.5      385.00
  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Revise list of relevant individuals referenced in SEC chronology for litigation hold            0.4      308.00
                                                                    purposes for DOJ request.
  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Call with P. Welsh regarding restitution of fees.                                               0.3      231.00
  11/27/2019   Hancock, Anne F.      ASSOCIATE             770.00   Develop work plan for document collection and review.                                           0.8      616.00
  11/27/2019   McDonald, Katherine   ASSOCIATE             550.00   Onboarding call with A. Hancock.                                                                0.3      165.00
  11/27/2019   McDonald, Katherine   ASSOCIATE             550.00   Review Board of Directors documents for material responsive to DOJ subpoena.                    2.8    1,540.00

  11/27/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft spreadsheet of Ariad employees referenced in SEC chronology for litigation hold             0.5      275.00
                                                                  for DOJ request.
  11/27/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussions with A. Hancock and C. Evans regarding importing of client-collected data              1       425.00
                                                                  and preparations for searching and review by associate team.
  11/27/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Per A. Hancock and K. McDonald, prepare search results set from collected Board of                0.7      297.50
                                                                  Directors minutes for review in document review platform.
  11/27/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Prepare Gibson Dunn and Mintz Levin Productions for processing with C. Evans and A.                1       425.00
                                                                  Hancock.
  11/27/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Perform quality control checks on processed data set in internal review platform.                 0.7      224.00

  11/27/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Process dataset in internal review platform.                                                      1.5      480.00
  11/28/2019 McDonald, Katherine     ASSOCIATE             550.00 Continue reviewing Board of Directors documents for material responsive to DOJ                    2.5    1,375.00
                                                                  subpoena.
  11/29/2019 Hancock, Anne F.        ASSOCIATE             770.00 Draft work plan for document review and production.                                               0.2      154.00
  11/29/2019 McDonald, Katherine     ASSOCIATE             550.00 Review documents for materials responsive to DOJ subpoena and draft summary                       4.3    2,365.00
                                                                  regarding same.
  11/29/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Review and respond to emails from C. Evans regarding preparing metadata fields                    0.5      212.50
                                                                  within production load files received from Mintz KLevin and Gibson Dunn.

  11/29/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Prepare client production data set for ingestion into internal review platform                    1.3      416.00
  11/30/2019 McDonald, Katherine     ASSOCIATE             550.00 Assemble proposed documents for production.                                                       2.3    1,265.00
  11/30/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft summary of review of Board of Directors materials for upcoming production.                  2.8    1,540.00

   12/1/2019 Hancock, Anne F.        ASSOCIATE             770.00 Review proposed production set and comment regarding same.                                        1.4    1,078.00
   12/1/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft summary of review of Board of Directors materials for DOJ production.                       1.1      605.00
   12/1/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discuss import of Mintz Levin and Gibson Dunn production volumes with K.                          0.4      170.00
                                                                  McDonald, A. Hancock and C. Evans.
   12/1/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Process production data set into internal review platform for case team review.                    1       320.00

   12/2/2019   O'Connor, R. Daniel   PARTNER             1,075.00 Review materials for production and discuss same with A Hancock                                   0.3      322.50
   12/2/2019   Hancock, Anne F.      ASSOCIATE             770.00 Email with J. Sylvia regarding prior productions for DOJ production.                              0.2      154.00
   12/2/2019   Hancock, Anne F.      ASSOCIATE             770.00 Review production and update regarding confidentiality provisions.                                0.7      539.00
   12/2/2019   Hancock, Anne F.      ASSOCIATE             770.00 Meet with D. O'Connor to discuss proposed productions and make edits in light of                  0.9      693.00
                                                                  same.
   12/2/2019 Hancock, Anne F.        ASSOCIATE             770.00 Email with M. Nevin.                                                                              0.4      308.00
   12/2/2019 McDonald, Katherine     ASSOCIATE             550.00 Review documents previously produced by ARIAD’s prior counsel for production to                   1.5      825.00
                                                                  AUSA's current request.



                                                                                  1 of 7
                           Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 44 of 52


                                                                          Ropes & Gray Fees
Work Date      Name                  Title             Agreed Rate Narrative/ Cost Description                                                            Billed       Billed
                                                                                                                                                          Hours        Amount
   12/2/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft litigation hold notice for Takeda based on DOJ request.                                      1       550.00
   12/2/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussions with C. Evans regarding completion of processing Mintz Levin and Gibson              0.4       170.00
                                                                  Dunn production volumes to internal document review platform to respond to DOJ
                                                                  request.
   12/2/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Per A. Hancock circulate board materials to M. Nevin for review for DOJ request.                 0.4      170.00

   12/2/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discuss redacting documents in document review platform with A. Hancock and K.                   0.3      127.50
                                                                  McDonald.
   12/2/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Perform quality control measures on ingested data set in internal review platform.               0.5      160.00

   12/2/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Process production data set in internal review platform for case team review.                    1.5      480.00
   12/3/2019 Welsh, Peter L.         PARTNER             1,075.00 Conference with D. O'Connor and A. Hancock, telephone conference with client                     0.5      537.50
                                                                  regarding response to DOJ request.
   12/3/2019 O'Connor, R. Daniel     PARTNER             1,075.00 Review litigation hold, exchange emails with team regarding email from DOJ and plan              0.8      860.00
                                                                  to respond to DOJ requests and conduct call with DOJ on same.
   12/3/2019   O'Connor, R. Daniel   PARTNER             1,075.00 Prep for and conduct call with client (M Nevin).                                                 0.8      860.00
   12/3/2019   Hancock, Anne F.      ASSOCIATE             770.00 Call with the DOJ to discuss subpoena.                                                           0.3      231.00
   12/3/2019   Hancock, Anne F.      ASSOCIATE             770.00 Call with M. Nevin.                                                                              0.5      385.00
   12/3/2019   Hancock, Anne F.      ASSOCIATE             770.00 Draft spreadsheet regarding key custodians for e-discovery collection efforts for DOJ            1.6    1,232.00
                                                                  response.
   12/3/2019 Hancock, Anne F.        ASSOCIATE             770.00 Call with P. Welsh to discuss case status.                                                       0.2      154.00
   12/3/2019 Hancock, Anne F.        ASSOCIATE             770.00 Email regarding production logistics and DOJ requirements.                                       0.5      385.00
   12/3/2019 Hancock, Anne F.        ASSOCIATE             770.00 Email regarding potential privilege issues and review proposed redactions to board               1.4    1,078.00
                                                                  materials.
   12/3/2019   McDonald, Katherine   ASSOCIATE             550.00 Redact privileged material for upcoming production to DOJ.                                       2.3    1,265.00
   12/3/2019   McDonald, Katherine   ASSOCIATE             550.00 Revise draft litigation hold notice for Takeda for DOJ request.                                  0.3      165.00
   12/3/2019   McDonald, Katherine   ASSOCIATE             550.00 Create annotated spreadsheet of SEC chronology for DOJ production.                               1.4      770.00
   12/3/2019   McDonald, Katherine   ASSOCIATE             550.00 Call with client to discuss upcoming production to DOJ.                                          0.2      110.00
   12/3/2019   Eagon, Haley          ASSOCIATE             485.00 Review relevant board materials for privilege and apply necessary redactions. Prepare            3.7    1,794.50
                                                                  materials for production.
   12/3/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Per A. Hancock, export iterations of proposed redactions on board materials and                  1.3      552.50
                                                                  circulate sets to M. Nevin for review.
   12/3/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Conference call with S. Meyers, D. O'Connor and A. Hancock regarding scope of                    0.3      127.50
                                                                  discovery for DOJ request.
   12/3/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate with C. Evans to import additional documents into review platform and                 0.4      170.00
                                                                  prepare set for draft production.
   12/3/2019   Malek, Gillian C      LIT SUPP ANALST       425.00 Assist K. McDonald with applying redactions to board materials.                                  0.2       85.00
   12/3/2019   Moree, Kristina D.    LIT SUPP ANALST       370.00 Update database security to grant reviewer access.                                               0.1       37.00
   12/3/2019   Evans, Cameron        LIT SUPP ANALST       320.00 Prepare documents in internal review platform in preparation for productions.                      1      320.00
   12/3/2019   Evans, Cameron        LIT SUPP ANALST       320.00 Process data set in internal review platform in preparation of production.                       0.5      160.00
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Review and revise potential privilege concerns with respect to board materials for               3.1    2,387.00
                                                                  DOJ request.
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Call with D. O'Connor to discuss production and privilege concerns.                              0.4      308.00
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Call with M. Nevin to discuss collection and custodian review.                                   0.5      385.00
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Review board materials and excerpt responsive materials.                                         2.9    2,233.00
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Finalize production letter with edits from D. O'Connor.                                          0.6      462.00
   12/4/2019   Hancock, Anne F.      ASSOCIATE             770.00 Finalize production and submit same to the DOJ.                                                  0.6      462.00
   12/4/2019   McDonald, Katherine   ASSOCIATE             550.00 Call with client to discuss upcoming document production.                                        0.3      165.00
   12/4/2019   McDonald, Katherine   ASSOCIATE             550.00 Draft cover letter to document production in response to November 14, 2019                       0.3      165.00
                                                                  subpoena.
   12/4/2019 McDonald, Katherine     ASSOCIATE             550.00 Prepare documents for production to DOJ in response to November 14, 2019                         3.6    1,980.00
                                                                  subpoena.
   12/4/2019   Eagon, Haley          ASSOCIATE             485.00 Finalize board materials for production.                                                         1.3      630.50
   12/4/2019   Malek, Gillian C      LIT SUPP ANALST       425.00 Prepare, finalize and circulate document production of board materials to DOJ.                     3    1,275.00
   12/4/2019   Malek, Gillian C      LIT SUPP ANALST       425.00 Discussions with A. Hancock and K. McDonald.                                                     0.5      212.50
   12/4/2019   Malek, Gillian C      LIT SUPP ANALST       425.00 Prepare and circulate updated versions of proposed board book materials for                        1      425.00
                                                                  production.
   12/4/2019 Evans, Cameron          LIT SUPP ANALST       320.00 Assist the case team in preparing dataset in internal review platform in preparation             1.3      416.00
                                                                  for production.
   12/4/2019 Dobkins, Allyssa        PARALEGAL             235.00 Assist A. Hancock with outgoing production materials.                                            1.8      423.00
   12/5/2019 Hancock, Anne F.        ASSOCIATE             770.00 Revise search terms and priority custodian list based on SEC chronology.                         1.1      847.00




                                                                                 2 of 7
                         Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 45 of 52


                                                                          Ropes & Gray Fees
Work Date      Name                  Title             Agreed Rate Narrative/ Cost Description                                                            Billed       Billed
                                                                                                                                                          Hours        Amount
   12/5/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft search terms for client document collection.                                               1.8       990.00
   12/5/2019 McDonald, Katherine     ASSOCIATE             550.00 Create spreadsheet of ARIAD custodians ranked by priority.                                       1.1       605.00
   12/5/2019 Eagon, Haley            ASSOCIATE             485.00 Confer with K. McDonald, draft and finalize proposed search terms for client email               2.1     1,018.50
                                                                  review.
   12/5/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Review emails with S. Meyers regarding scope of custodial email collection                       0.2       85.00
   12/5/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate with Mintz Levin regarding electronic transfer of production data.                    0.3      127.50
   12/6/2019 Hancock, Anne F.        ASSOCIATE             770.00 Review prior production letters for potentially responsive material and email with J.            0.7      539.00
                                                                  Sylvia regarding same.
   12/6/2019 McDonald, Katherine     ASSOCIATE             550.00 Review files produced to the SEC by ARIAD's prior counsel for materials for DOJ.                 1.5      825.00

   12/6/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft summary of Takeda’s corporate transactions history for corporate witness issue.            1.3      715.00

   12/6/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft summary of indictment in United States v. Nikas to further response to DOJ                  1       550.00
                                                                  requests.
   12/6/2019 McDonald, Katherine     ASSOCIATE             550.00 Review case files in United States v. Nikas docket.                                              0.3      165.00
   12/6/2019 McDonald, Katherine     ASSOCIATE             550.00 Draft chronology of Iclusig trials and marketing and distribution timeline as part of              2    1,100.00
                                                                  responding to DOJ requests.
   12/6/2019 Eagon, Haley            ASSOCIATE             485.00 Draft historical summary of Takeda's major transactions related to witness question.             2.1    1,018.50

   12/6/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussion with K. McDonald regarding native file content of Mintz Levin production,             0.5      212.50
                                                                  and circulate summary to A. Hancock.
   12/6/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate transfer of production data with Mintz Levin for response to DOJ                      0.4      170.00
                                                                  questions.
   12/6/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate with C. Evans to download and extract Mintz Levin production volumes.                 0.3      127.50

   12/6/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Download and extract Gibson Dunn production volume for DOJ response, and discuss                 0.3      127.50
                                                                  content with K. McDonald.
   12/6/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussions with S. Meyers and A. Hancock regarding collection volumes of custodial              0.4      170.00
                                                                  email data.
   12/8/2019   Hancock, Anne F.      ASSOCIATE             770.00 Draft email regarding corporate transactions history for D. O'Connor.                            0.6      462.00
   12/8/2019   Hancock, Anne F.      ASSOCIATE             770.00 Revise summary of case history for D. O'Connor.                                                  0.2      154.00
   12/8/2019   Hancock, Anne F.      ASSOCIATE             770.00 Revise summary of DOJ indictment for D. O'Connor.                                                0.7      539.00
   12/8/2019   McDonald, Katherine   ASSOCIATE             550.00 Revise summary of indictment in United States v. Nikas.                                          0.4      220.00
   12/8/2019   Malek, Gillian C      LIT SUPP ANALST       425.00 Review and discuss plan for production of native files with A. Hancock, K. McDonald              0.5      212.50
                                                                  and C. Evans.
   12/9/2019 O'Connor, R. Daniel     PARTNER             1,075.00 Email client summary of conversation with DOJ related to privilege log and discuss               0.3      322.50
                                                                  same with team
   12/9/2019   Hancock, Anne F.      ASSOCIATE             770.00 Review proposed production to the DOJ and email regarding same.                                  0.9      693.00
   12/9/2019   Hancock, Anne F.      ASSOCIATE             770.00 Revise production letter to the DOJ.                                                             0.3      231.00
   12/9/2019   McDonald, Katherine   ASSOCIATE             550.00 Draft cover letter for upcoming document production.                                             0.4      220.00
   12/9/2019   McDonald, Katherine   ASSOCIATE             550.00 Review productions for material to DOJ supportive of SEC chronology entries.                     2.1    1,155.00
   12/9/2019   Eagon, Haley          ASSOCIATE             485.00 Review previous productions to Government and summarize relevant ARIAD/FDA                       2.4    1,164.00
                                                                  communications.
   12/9/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Coordinate with C. Evans on import of Ariad production volume received from Mintz                0.2       85.00
                                                                  Levin.
   12/9/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussions with A. Hancock and K. McDonald regarding production of native files                 0.4      170.00

   12/9/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Communications with S. Meyers regarding users to DISCO hosted review platform.                   0.4      170.00

   12/9/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Export supplemental native file production from original Mintz Levin production                  0.7      297.50
                                                                  volume, and cross-check native files against previously produced version.

   12/9/2019   Evans, Cameron        LIT SUPP ANALST       320.00   Process client production data set into internal review platform.                              0.7      224.00
   12/9/2019   Evans, Cameron        LIT SUPP ANALST       320.00   Perform quality control measures on ingested data sets.                                        0.3       96.00
   12/9/2019   Harry, Saron          PARALEGAL             310.00   Access Disco and communications with G. Malek regarding database.                              0.1       31.00
  12/10/2019   Hancock, Anne F.      ASSOCIATE             770.00   Draft production letter and finalize production of materials to the DOJ.                       1.3    1,001.00
  12/10/2019   McDonald, Katherine   ASSOCIATE             550.00   Assemble proposed production for client review.                                                0.3      165.00
  12/10/2019   Malek, Gillian C      LIT SUPP ANALST       425.00   Discussion with associate team regarding preparations for document production.                 0.3      127.50

  12/10/2019 Malek, Gillian C        LIT SUPP ANALST       425.00 Discussion with K. McDonald regarding approach to running search terms on custodial              0.3      127.50
                                                                  email population.




                                                                                 3 of 7
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 46 of 52


                                                                               Ropes & Gray Fees
Work Date      Name                       Title             Agreed Rate Narrative/ Cost Description                                                            Billed       Billed
                                                                                                                                                               Hours        Amount
  12/10/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Review and discuss processing of data into DISCO review platform with S. Meyers.                 0.4       170.00

  12/10/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Provide summary of custodial data totals to associate team.                                      0.2       85.00
  12/10/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team with preparing document set for production.                                     0.3       96.00
  12/10/2019 Harry, Saron                 PARALEGAL             310.00 Review team email regarding production. Communications with D. Albert-Rozenberg                  0.2       62.00
                                                                       regarding service of production.
  12/10/2019   Albert-Rozenberg, Daniel   PARALEGAL             235.00 Serve production for A Hancock.                                                                  0.5      117.50
  12/11/2019   O'Connor, R. Daniel        PARTNER             1,075.00 Communicate with team on new requests and discuss same J Slivia at Mintz                         0.8      860.00
  12/11/2019   Hancock, Anne F.           ASSOCIATE             770.00 Call with J. Sylvia to discuss DOJ request for redacted emails.                                  0.2      154.00
  12/11/2019   Hancock, Anne F.           ASSOCIATE             770.00 Correspondence with D. O'Connor regarding document collection and production.                    0.3      231.00

  12/11/2019   Hancock, Anne F.           ASSOCIATE             770.00 Analyze search term results and email regarding document review logistics.                       0.4      308.00
  12/11/2019   McDonald, Katherine        ASSOCIATE             550.00 Communicate with client.                                                                         0.3      165.00
  12/11/2019   Malek, Gillian C           LIT SUPP ANALST       425.00 Attend overview of client's e-discovery platform provided by CSDISCO.                              1      425.00
  12/11/2019   Malek, Gillian C           LIT SUPP ANALST       425.00 Per A. Hancock prepare search term and custodian reports for analysis.                           1.2      510.00
  12/11/2019   Malek, Gillian C           LIT SUPP ANALST       425.00 Review and circulate additional Mintz files for importing into review platform and               0.2       85.00
                                                                       redacting prior to production.
  12/11/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Communicate with client's data hosting vendor to discuss work flow for using external             1       320.00
                                                                       review platform.
  12/11/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team by generating metrics to assist in their review of client data set.             0.5      160.00

  12/11/2019 Harry, Saron                 PARALEGAL             310.00 Compile and import into FileSite production letters.                                             0.1       31.00
  12/12/2019 Hancock, Anne F.             ASSOCIATE             770.00 Review documents withheld for privilege and draft email to D. O'Connor summarizing               0.7      539.00
                                                                       same.
  12/12/2019   Hancock, Anne F.           ASSOCIATE             770.00 Call with G. Malek to discuss search criteria and results.                                       0.3      231.00
  12/12/2019   McDonald, Katherine        ASSOCIATE             550.00 Call with associate team to discuss email collection and review.                                 0.2      110.00
  12/12/2019   McDonald, Katherine        ASSOCIATE             550.00 Correspond with client regarding upcoming production.                                            0.5      275.00
  12/12/2019   McDonald, Katherine        ASSOCIATE             550.00 Redact privileged material for upcoming production.                                              1.2      660.00
  12/12/2019   Eagon, Haley               ASSOCIATE             485.00 Apply redactions to various BOD communications for production on 12/16.                          1.4      679.00
  12/12/2019   Eagon, Haley               ASSOCIATE             485.00 Draft and review relevant search terms for document collection, and confer with R&G              1.2      582.00
                                                                       team regarding the same.
  12/12/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Coordinate with C. Evans to prepare updated search term and custodian hit report.                0.3      127.50

  12/12/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Coordinate with C. Evans to import documents received from Mintz Levin into review               0.6      255.00
                                                                       platform for redaction, and circulate draft copies to M. Nevin for review.

  12/12/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Call with A. Hancock, H. Eagon, and K. McDonald regarding search term results.                   0.3      127.50
  12/12/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Communicate with case team regarding work flow for reviewing data set in client's                0.3       96.00
                                                                       review platform.
  12/12/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Prepare documents for processing in internal review platform.                                    0.2       64.00
  12/12/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team with preparing documents for review by client in preparation of                 0.3       96.00
                                                                       production.
  12/12/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team by generating metrics from external review platform to assist in                0.3       96.00
                                                                       review.
  12/12/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Process dataset in internal review platform to assist case team in review.                       0.3       96.00
  12/13/2019 Hancock, Anne F.             ASSOCIATE             770.00 Review and revise searches in response to DOJ subpoena.                                          0.3      231.00
  12/13/2019 Hancock, Anne F.             ASSOCIATE             770.00 Call with D. O'Connor to discuss document review and production of documents                     0.2      154.00
                                                                       referenced in the privilege log per DOJ request.
  12/13/2019 Hancock, Anne F.             ASSOCIATE             770.00 Review proposed redactions to documents referenced on the privilege log requested                0.3      231.00
                                                                       by the DOJ.
  12/13/2019 Eagon, Haley                 ASSOCIATE             485.00 Update draft letter for 12/16 document production.                                               0.5      242.50
  12/13/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Review and discuss updated custodian and search term parameters against email                    0.3      127.50
                                                                       collection with A. Hancock and C. Evans.
  12/13/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team by generating metrics to assist in their review of client data set.             2.3      736.00

  12/15/2019 Eagon, Haley                 ASSOCIATE             485.00 Review database search results and update master spreadsheet regarding the same                  0.7      339.50
                                                                       for DOJ production.
  12/15/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Review and discuss search term and custodian reporting and results with C. Evans.                0.4      170.00

  12/15/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team by generating metrics to assist in their review of client data set.              2       640.00




                                                                                       4 of 7
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 47 of 52


                                                                             Ropes & Gray Fees
Work Date      Name                     Title             Agreed Rate Narrative/ Cost Description                                                              Billed       Billed
                                                                                                                                                               Hours        Amount
  12/16/2019 O'Connor, R. Daniel        PARTNER             1,075.00 Discuss conversation with DOJ about limiting review path and request on privilege log              1.3     1,397.50
                                                                     review with client and team, call with DOJ on same.
  12/16/2019 Harrison, Martha K.        ASSOCIATE             810.00 Communication with J. Rorem (Legalpeople) regarding availability of reviewers over                 0.2      162.00
                                                                     holiday weeks.
  12/16/2019 Harrison, Martha K.        ASSOCIATE             810.00 Communication with K. McDonald regarding request for contract attorneys.                           0.1       81.00
  12/16/2019 Hancock, Anne F.           ASSOCIATE             770.00 Revise and finalize production letter and documents to be produced to the DOJ.                     0.6      462.00

  12/16/2019 Hancock, Anne F.           ASSOCIATE             770.00 Correspondence regarding additional searches to identify potentially responsive                    0.3      231.00
                                                                     documents to SEC chronology for DOJ production.
  12/16/2019 Hancock, Anne F.           ASSOCIATE             770.00 Meet with D. O'Connor to discuss production and status of document review and                      0.5      385.00
                                                                     collection for DOJ production.
  12/16/2019 Hancock, Anne F.           ASSOCIATE             770.00 Call with M. Nevin to discuss production and plan for document review regarding SEC                0.3      231.00
                                                                     chronology.
  12/16/2019 Hancock, Anne F.           ASSOCIATE             770.00 Meet with D. O'Connor to prepare for call with the DOJ regarding document review.                  0.2      154.00

  12/16/2019 McDonald, Katherine        ASSOCIATE             550.00 Call with M. Nevin.                                                                                0.3      165.00
  12/16/2019 McDonald, Katherine        ASSOCIATE             550.00 Revise and finalize production letter and document production.                                     2.1    1,155.00
  12/16/2019 McDonald, Katherine        ASSOCIATE             550.00 Correspond with M. Harrison regarding use of contract attorneys for upcoming                       0.2      110.00
                                                                     document review.
  12/16/2019 Eagon, Haley               ASSOCIATE             485.00 Analyze document hit counts for various search term combinations.                                  0.4      194.00
  12/16/2019 Eagon, Haley               ASSOCIATE             485.00 Attend and take notes regarding client call.                                                       0.4      194.00
  12/16/2019 Malek, Gillian C           LIT SUPP ANALST       425.00 Call with M. Nevin, S. Meyers, D. O'Connor and A. Hancock regarding document                       0.4      170.00
                                                                     review strategy.
  12/16/2019   Malek, Gillian C         LIT SUPP ANALST       425.00 Review document production settings with K. McDonald and C. Evans.                                 0.6      255.00
  12/16/2019   Malek, Gillian C         LIT SUPP ANALST       425.00 Discussions with K. McDonald regarding potential document review staffing.                         0.4      170.00
  12/16/2019   Malek, Gillian C         LIT SUPP ANALST       425.00 Review search term and custodial hit count reporting circulated by C. Evans.                       0.3      127.50
  12/16/2019   Evans, Cameron           LIT SUPP ANALST       320.00 Assist case team in preparing documents in anticipation of production.                             0.5      160.00
  12/16/2019   Evans, Cameron           LIT SUPP ANALST       320.00 Assist case team by generating metrics to assist in their review of client data set.               2.5      800.00

  12/16/2019 Albert-Rozenberg, Daniel   PARALEGAL             235.00 Prepare document production.                                                                       0.5      117.50
  12/17/2019 O'Connor, R. Daniel        PARTNER             1,075.00 Review materials from initial review of materials from interactions with key board                   1    1,075.00
                                                                     member and interactions with him as witness.
  12/17/2019 Harrison, Martha K.        ASSOCIATE             810.00 Communication with K. McDonald regarding potential contract attorney review.                       0.1       81.00

  12/17/2019 Hancock, Anne F.           ASSOCIATE             770.00 Internal training on how to use DISCO document vendor.                                             0.5      385.00
  12/17/2019 Hancock, Anne F.           ASSOCIATE             770.00 Draft and revise searches in response to amended DOJ document requests.                            0.6      462.00
  12/17/2019 Hancock, Anne F.           ASSOCIATE             770.00 Review documents identified as potentially responsive with respect to A. Lavidas.                    2    1,540.00

  12/17/2019   McDonald, Katherine      ASSOCIATE             550.00   Review board materials to identify material responsive to the DOJ indictment.                    2.8    1,540.00
  12/17/2019   McDonald, Katherine      ASSOCIATE             550.00   Discuss DOJ subpoena and document review with D. O'Connor.                                       0.3      165.00
  12/17/2019   McDonald, Katherine      ASSOCIATE             550.00   Internal training on how to use DISCO document vendor.                                           0.5      275.00
  12/17/2019   McDonald, Katherine      ASSOCIATE             550.00   Review documents involving A. Lavidas for responsive material and summarize same.                3.2    1,760.00

  12/17/2019 Eagon, Haley               ASSOCIATE             485.00 Confer with R&G team regarding upcoming document production, draft search terms                    8.6    4,171.00
                                                                     corresponding to indictment summary, and review documents for responsiveness.

  12/17/2019 Malek, Gillian C           LIT SUPP ANALST       425.00 Discussion with A. Hancock, C. Evans and CSDISCO regarding steps for producing                     0.4      170.00
                                                                     documents out of hosted review platform.
  12/17/2019 Evans, Cameron             LIT SUPP ANALST       320.00 Provide case team with training on how to utilize external review platform to assist in            0.8      256.00
                                                                     their review.
  12/17/2019 Evans, Cameron             LIT SUPP ANALST       320.00 Assist case team in preparing document for review in external review platform.                       2      640.00
  12/18/2019 Hancock, Anne F.           ASSOCIATE             770.00 Review documents identified as responsive with respect to A. Lavidas for potential                 0.4      308.00
                                                                     production.
  12/18/2019 Hancock, Anne F.           ASSOCIATE             770.00 Discuss DOJ document request and production with D. O'Connor.                                      0.3      231.00
  12/18/2019 Hancock, Anne F.           ASSOCIATE             770.00 Review documents identified as relevant to SEC chronology for potential production.                1.6    1,232.00

  12/18/2019 Hancock, Anne F.           ASSOCIATE             770.00 Review board materials identified as potentially relevant to the DOJ indictment and                1.8    1,386.00
                                                                     discuss same with K. McDonald.
  12/18/2019 McDonald, Katherine        ASSOCIATE             550.00 Review and summarize documents identified as responsive with respect to A. Lavidas                  3     1,650.00
                                                                     and Ariad Board for potential production.
  12/18/2019 Eagon, Haley               ASSOCIATE             485.00 Conduct additional document review for responsiveness to SEC chronology entries,                   7.6    3,686.00
                                                                     compile and summarize relevant documents.



                                                                                     5 of 7
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 48 of 52


                                                                               Ropes & Gray Fees
Work Date      Name                       Title             Agreed Rate Narrative/ Cost Description                                                             Billed       Billed
                                                                                                                                                                Hours        Amount
  12/18/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Communications with A. Hancock and C. Evans regarding preparation of additional                   0.4       170.00
                                                                       searches and document production population,
  12/18/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Prepare documents in external review platform for review by case team.                            0.3       96.00
  12/18/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team by configuring external review platform to assist team in review of                1      320.00
                                                                       client data set.
  12/18/2019 Albert-Rozenberg, Daniel     PARALEGAL             235.00 Review pulled documents for K. McDonald. Pull documents for H. Eagan.                             0.7      164.50
  12/19/2019 O'Connor, R. Daniel          PARTNER             1,075.00 Review production letter and discuss same with team and review privilege log and                  1.3    1,397.50
                                                                       materials related to communications with Board member
  12/19/2019 Hancock, Anne F.             ASSOCIATE             770.00 Review documents identified as potentially responsive to SEC chronology for DOJ                   0.3      231.00
                                                                       production.
  12/19/2019 Hancock, Anne F.             ASSOCIATE             770.00 Finalize documents for production and discuss same with D. O'Connor.                                1      770.00
  12/19/2019 McDonald, Katherine          ASSOCIATE             550.00 Draft production letter to DOJ and finalize documents for production.                             3.1    1,705.00
  12/19/2019 Eagon, Haley                 ASSOCIATE             485.00 Conclude review of documents responsive to SEC chronology entries for DOJ                         0.7      339.50
                                                                       production, and prepare for review by A. Hancock and D. O'Connor.
  12/19/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Review document production process with CSDISCO and coordinate with C. Evans to                   1.5      637.50
                                                                       export document production volume.
  12/19/2019 Evans, Cameron               LIT SUPP ANALST       320.00 At the request of K. McDonald, process data set in internal review platform in                    0.8      256.00
                                                                       preparation of production.
  12/19/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team in preparing documents for production.                                           1.5      480.00
  12/19/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Communicate with client's data hosting vendor to discuss work flow when using                     1.3      416.00
                                                                       external review platform.
  12/19/2019 Albert-Rozenberg, Daniel     PARALEGAL             235.00 Prepare materials for A. Hancock.                                                                 0.4       94.00
  12/20/2019 O'Connor, R. Daniel          PARTNER             1,075.00 Review production materials                                                                       0.5      537.50
  12/20/2019 Hancock, Anne F.             ASSOCIATE             770.00 Revise production letter to the DOJ and conduct quality control review of production.             2.1    1,617.00

  12/20/2019 McDonald, Katherine          ASSOCIATE             550.00 Revise production letter and finalize document production to the DOJ.                             2.3    1,265.00
  12/20/2019 Malek, Gillian C             LIT SUPP ANALST       425.00 Review finalized production volumes and discuss same with C. Evans and case team.                 0.6      255.00

  12/20/2019 Evans, Cameron               LIT SUPP ANALST       320.00 Assist case team in preparing documents for the third and fourth production sets.                 1.3      416.00

  12/20/2019   Albert-Rozenberg, Daniel   PARALEGAL             235.00   Assist with production.                                                                         1.3      305.50
    1/6/2020   McDonald, Katherine        ASSOCIATE             680.00   Monitor Lavidas trial updates and draft email to the client regarding same.                     0.4      272.00
    1/7/2020   Hancock, Anne F.           ASSOCIATE             865.00   Draft summary regarding trial developments.                                                     0.7      605.50
    1/8/2020   Hancock, Anne F.           ASSOCIATE             865.00   Draft trial update email.                                                                       0.3      259.50
    1/8/2020   McDonald, Katherine        ASSOCIATE             680.00   Monitor Lavidas trial updates and draft email to the client regarding same.                     0.4      272.00
    1/8/2020   Eagon, Haley               ASSOCIATE             585.00   Set up daily alerts regarding docket and media updates in US v. Lavidas trial.                  0.5      292.50
    1/8/2020   Montesinos, Delia          OTHER PROFESS         330.00   BNA newsletter for H. Eagon                                                                     0.2       66.00
    1/9/2020   Hancock, Anne F.           ASSOCIATE             865.00   Revise trial update email.                                                                      0.1       86.50
    1/9/2020   Eagon, Haley               ASSOCIATE             585.00   Compile and review recent news on the Lavidas trial, and draft client update.                   1.7      994.50
   1/10/2020   Hancock, Anne F.           ASSOCIATE             865.00   Revise draft client update.                                                                     0.2      173.00
   1/10/2020   McDonald, Katherine        ASSOCIATE             680.00   Monitor Lavidas trial updates and draft email to the client regarding same.                     0.4      272.00
   1/10/2020   Eagon, Haley               ASSOCIATE             585.00   Compile and review recent news on the Lavidas trial, and draft client update.                   0.7      409.50
   1/13/2020   Eagon, Haley               ASSOCIATE             585.00   Confer with client regarding trial update.                                                      0.2      117.00
   1/14/2020   McDonald, Katherine        ASSOCIATE             680.00   Monitor Lavidas trial updates and draft email to the client regarding same.                     0.4      272.00
   1/15/2020   Hancock, Anne F.           ASSOCIATE             865.00   Revise trial update.                                                                            0.2      173.00
   1/15/2020   McDonald, Katherine        ASSOCIATE             680.00   Monitor Lavidas trial updates and draft email to the client regarding same.                     0.3      204.00
   1/16/2020   Hancock, Anne F.           ASSOCIATE             865.00   Email regarding litigation hold.                                                                0.1       86.50
   1/22/2020   Montesinos, Delia          OTHER PROFESS         330.00   Alert cancel for H, Eagon                                                                       0.1       33.00
   2/13/2020   O'Connor, R. Daniel        PARTNER             1,145.00   Discuss plan to submit fee application with A Hancock and email with AUSA and client            0.5      572.50

   2/14/2020 Hancock, Anne F.             ASSOCIATE             865.00 Email regarding fee application.                                                                  0.1       86.50
   2/14/2020 Eagon, Haley                 ASSOCIATE             585.00 Review relevant court deadlines and confer with paralegal team about docket                       0.3      175.50
                                                                       tracking.
   2/14/2020 Albert-Rozenberg, Daniel     PARALEGAL             250.00 Calendar US v Lavidas court dates, and track dockets for K. McDonald.                             0.5      125.00
   2/18/2020 Hancock, Anne F.             ASSOCIATE             865.00 Email regarding fee request.                                                                      0.1       86.50
   2/25/2020 O'Connor, R. Daniel          PARTNER             1,145.00 Call with client regarding submission for fees in restitution matter in sentencing.               0.3      343.50

   2/25/2020   Hancock, Anne F.           ASSOCIATE             865.00   Call regarding fee application.                                                                 0.5      432.50
   2/26/2020   Hancock, Anne F.           ASSOCIATE             865.00   Call R. Cooper regarding fee submission.                                                        0.1       86.50
   2/28/2020   O'Connor, R. Daniel        PARTNER             1,145.00   Call with DOJ on plan for request for fees.                                                     0.3      343.50
   2/28/2020   Hancock, Anne F.           ASSOCIATE             865.00   Email regarding fee application submission.                                                     0.2      173.00




                                                                                      6 of 7
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 49 of 52


                                                                             Ropes & Gray Fees
Work Date      Name                     Title             Agreed Rate Narrative/ Cost Description                                                              Billed       Billed
                                                                                                                                                               Hours        Amount
    3/8/2020 Hancock, Anne F.           ASSOCIATE             865.00 Email regarding fee application.                                                                   0.1        86.50
    3/9/2020 Eagon, Haley               ASSOCIATE             585.00 Confer with S. Grannemann regarding fee submission letter, and conduct 2nd Circuit                 1.8     1,053.00
                                                                     legal research regarding the same.
    3/9/2020 Grannemann, Scott          ASSOCIATE             585.00 Attend phone call with H. Eagon to discuss victim restitution rights under the                     0.6      351.00
                                                                     Mandatory Victim's Resitution Act.
   3/10/2020 Eagon, Haley               ASSOCIATE             585.00 Conduct additional legal research and begin drafting fee submission letter.                        2.1    1,228.50
   3/11/2020 Eagon, Haley               ASSOCIATE             585.00 Finalize first draft of fee submission letter for review by A. Hancock.                            1.7      994.50
   3/12/2020 Eagon, Haley               ASSOCIATE             585.00 Confer with litigation technology team regarding details of DOJ production, for                    0.1       58.50
                                                                     insertion into fee submission letter.
   3/12/2020 Evans, Cameron             LIT SUPP ANALST       330.00 Generate metrics to assist case team in review of production data.                                 1.3      429.00
   3/12/2020 Harry, Saron               PARALEGAL             330.00 Review production history and report out volumes 1-4 production metrics to team.                   0.2       66.00

   3/16/2020   O'Connor, R. Daniel      PARTNER             1,145.00   Discuss restitution plan with A Hancock and client                                               0.4      458.00
   3/16/2020   Hancock, Anne F.         ASSOCIATE             865.00   Call with M. Nevin regarding fee restitution request.                                            0.3      259.50
   3/16/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email with government regarding fee restitution submission.                                      0.2      173.00
   3/16/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding draft fee application submission.                                                0.3      259.50
   3/16/2020   Eagon, Haley             ASSOCIATE             585.00   Update internal reminder regarding fee submission deadline.                                      0.1       58.50
   3/17/2020   Hancock, Anne F.         ASSOCIATE             865.00   Revise draft letter and email regarding Gibson Dunn fees.                                          1      865.00
   3/17/2020   Eagon, Haley             ASSOCIATE             585.00   Analyze action items with A. Hancock regarding fee submission.                                   0.2      117.00
   3/17/2020   Eagon, Haley             ASSOCIATE             585.00   Conduct database research and review shared drive regarding relevant subpoenas                   0.3      175.50

   3/20/2020   O'Connor, R. Daniel      PARTNER             1,145.00   Email Gibson with request on legal fees                                                          0.3      343.50
   3/20/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding restitution request.                                                             0.2      173.00
   3/23/2020   McDonald, Katherine      ASSOCIATE             680.00   Revise restitution letter.                                                                       0.9      612.00
   3/23/2020   Eagon, Haley             ASSOCIATE             585.00   Update draft letter regarding restitution request.                                               0.8      468.00
   3/24/2020   Hancock, Anne F.         ASSOCIATE             865.00   Revise draft letter to the court.                                                                  1      865.00
   3/24/2020   McDonald, Katherine      ASSOCIATE             680.00   Revise restitution letter.                                                                       0.8      544.00
   3/24/2020   Eagon, Haley             ASSOCIATE             585.00   Revise draft restitution letter.                                                                   1      585.00
   3/25/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding invoices.                                                                        0.2      173.00
   3/25/2020   Hancock, Anne F.         ASSOCIATE             865.00   Revise letter and email regarding submission extension.                                          0.7      605.50
   3/25/2020   Eagon, Haley             ASSOCIATE             585.00   Confer with litigation technology and paralegal teams regarding finalizing details of            1.2      702.00
                                                                       letter requesting restitution.
   3/25/2020 Malek, Gillian C           LIT SUPP ANALST       330.00   Compile email collection and production metrics, per A. Hancock, K. McDonald and H.              0.7      231.00
                                                                       Eagon.
   3/26/2020 Albert-Rozenberg, Daniel   PARALEGAL             250.00   Recalendar trial dates per H. Eagon's instructions.                                              0.3       75.00
   3/27/2020 O'Connor, R. Daniel        PARTNER             1,145.00   Review and revise letter seeking restitution and discuss same with team, exchange                0.7      801.50
                                                                       emails with A Hancock on data for restitution request to Gibson.
   3/27/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding request deadline and Gibson invoices.                                            0.2      173.00
   3/27/2020   McDonald, Katherine      ASSOCIATE             680.00   Revise restitution letter and draft victim impact statement.                                     0.8      544.00
   3/27/2020   Eagon, Haley             ASSOCIATE             585.00   Confer with R&G team regarding ongoing action items.                                             0.1       58.50
   3/30/2020   Hancock, Anne F.         ASSOCIATE             865.00   Finalize letter brief and victim response letter.                                                1.2    1,038.00
   3/30/2020   McDonald, Katherine      ASSOCIATE             680.00   Revise restitution letter and draft victim impact statement.                                     0.4      272.00
   3/30/2020   Eagon, Haley             ASSOCIATE             585.00   Draft victim impact statement for review by D. O'Connor.                                         1.6      936.00
   3/31/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding restitution request and finalize same.                                           0.5      432.50
    4/1/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding letter brief and invoices.                                                       0.2      173.00
    4/2/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email regarding restitution submission and revise same.                                          0.6      519.00
    4/2/2020   Hancock, Anne F.         ASSOCIATE             865.00   Email with M. Nevin and DOJ regarding restitution request.                                       0.3      259.50
    4/2/2020   Eagon, Haley             ASSOCIATE             585.00   Update calendar notifications regarding delayed sentencing.                                      0.2      117.00
   5/20/2020   O'Connor, R. Daniel      PARTNER             1,145.00   Email with A Hancock about gathering evidence for submission to court on fee                     0.2      229.00
                                                                       request.
   5/20/2020   Hancock, Anne F.         ASSOCIATE             865.00   Correspondence regarding fee request submission.                                                 0.4      346.00
   5/20/2020   Eagon, Haley             ASSOCIATE             585.00   Confer with billing department regarding recent client invoices.                                 0.2      117.00
   5/21/2020   Eagon, Haley             ASSOCIATE             585.00   Review invoices and propose redactions for fee reimbursement submission.                         1.1      643.50
   5/28/2020   Hancock, Anne F.         ASSOCIATE             865.00   Finalize fee request and exhibits.                                                               0.6      519.00
   5/28/2020   Eagon, Haley             ASSOCIATE             585.00   Review additional invoices and propose redactions for fee reimbursement                          1.3      760.50
                                                                       submission.
   5/29/2020 Hancock, Anne F.           ASSOCIATE             865.00   Revise fee application exhibits and email regarding same.                                        0.3      259.50
   5/29/2020 Eagon, Haley               ASSOCIATE             585.00   Prepare R&G time entries for submission                                                          1.1      643.50
   5/30/2020 Eagon, Haley               ASSOCIATE             585.00   Prepare R&G time entries for submission                                                          0.4      234.00
                                                                                                                                                               Fee Total $145,224.00




                                                                                    7 of 7
Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 50 of 52



                      Exhibit 3

Gibson, Dunn & Crutcher LLP
                            Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 51 of 52


                                                                           Gibson Dunn Fees
Work Date     Name              Title        Agreed Rate    Narrative / Cost Description                                                          Billed Hours /         Billed Amount
                                                                                                                                                  Units
  1/31/2017                                     17,378.38 VENDOR: MINTZ GROUP LLC INVOICE#: 352293 DATE: 1/31/2017 Outside                                          1       17,378.38
                                                          Services/Consultants/Fees and expenses.

   3/1/2017 Brodsky,Reed        Partner          1,155.00 Prepare revisions to draft letter to USAO; email to GDC team re same; email exchanges                    0.7         808.50
                                                          with GDC team re same.
   3/1/2017 Brodsky,Reed        Partner          1,155.00 Prepare revisions to draft letter to USAO.                                                          0.03              34.65
   3/1/2017 Brodsky,Reed        Partner          1,155.00 Email to GDC team re same.                                                                          0.03              34.65
   3/1/2017 Brodsky,Reed        Partner          1,155.00 Email exchanges with GDC team re same.                                                              0.04              46.20
  3/16/2017                                         15.25 IN HOUSE DUPLICATION - 03/16/2017, JOB TICKET #4685, REQUESTOR: B. GARMYN,                             1              15.25
                                                          75 REGULAR TAB(S), 1 D-RING-1 1/2 BINDER(S), J. WIRCHIN
  3/21/2017                                         31.50 IN HOUSE DUPLICATION - 03/21/2017, JOB TICKET #4985, REQUESTOR: B. GARMYN,                                1           31.50
                                                          150 REGULAR TAB(S), 2 D-RING-2 BINDER(S), J. WIRCHIN
  3/24/2017                                         35.21 VENDOR: FEDERAL EXPRESS CORPORATION INVOICE#: FEDX-20170331 DATE:                                         1           35.21
                                                          3/31/2017 Ship Date 03/24/2017 Airbill No: 778740391219 From: MARK CHERRY,
                                                          Gibson Dunn & Crutcher LLP, NEW YORK, NY To: AIMEE HECTOR, UNITED STATES
                                                          ATTORNEYS OFFICE, NEW YORK, NY
  3/24/2017                                         16.06 IN HOUSE DUPLICATION - 03/24/2017, JOB TICKET #5277, REQUESTOR: B. GARMYN, 2                              1           16.06
                                                          LABEL(S), 2 DVD(S), J. WIRCHIN
  3/31/2017                                         45.75 IN HOUSE DUPLICATION - 03/31/2017, JOB TICKET #4985, REQUESTOR: B.GARMYN,                                 1           45.75
                                                          225 REGULAR TAB(S), 3 D-RING-1 1/2 BINDER(S), J. WIRCHIN
   4/4/2017 Reilly,Brittany     Associate          775.00 Confer with J. Halperin regarding document production.                                                   0.3         232.50
  4/13/2017 Halperin,Jason      Of Counsel         905.00 Prepare, review, and respond to e-mails; meet and confer with M. Cherry to review                        0.6         543.00
                                                          privilege designations.
  4/13/2017 Cherry,Mark         Associate          605.00 Meet with J. Halperin to discuss privilege document review; draft email to Ryan                          0.9         544.50
                                                          regarding privilege document review; locate Ariad's insider trading policies.

  4/14/2017   Halperin,Jason    Of Counsel         905.00   Prepare, review, and respond to e-mails.                                                               0.3          271.50
  4/18/2017   Reilly,Brittany   Associate          775.00   Review and analyze documents for privilege.                                                            1.7        1,317.50
  4/18/2017   Cherry,Mark       Associate          605.00   Discuss privileged emails with B. garmyn; review potentially privileged emails.                        0.1           60.50
  4/19/2017   Halperin,Jason    Of Counsel         905.00   Prepare, review, and respond to e-mails.                                                               0.1           90.50
  4/19/2017   Reilly,Brittany   Associate          775.00   Review and analyze documents for privilege.                                                            0.8          620.00
  4/19/2017   Cherry,Mark       Associate          605.00   Review and collect insider trading policies.                                                           0.3          181.50
  4/25/2017                                        248.82   APRIL_2017-EDISCOVERY_DATABASE_HOSTING_FEES-C/M_04829-00003-                                             1          248.82
                                                            (MONTHLY_EDISCOVERY_DATABASE_HOSTING_FEES)
  4/25/2017                                           -     Fee Adjustment: Premium Discount                                                                         0         (239.28)
   5/1/2017 Reilly,Brittany     Associate          775.00   Confer with J. Halperin regarding production status.                                                   0.2          155.00
   5/3/2017 Reilly,Brittany     Associate          775.00   Confer with J. Halperin regarding subpoena response.                                                   0.1           77.50
   5/4/2017 Halperin,Jason      Of Counsel         905.00   Prepare, review, and respond to e-mails; meet and confer with M. Cherry re response                    0.2          181.00
                                                            to USAO.
   5/4/2017 Reilly,Brittany     Associate          775.00   Review FINRA request.                                                                                  0.2         155.00
   5/8/2017 Halperin,Jason      Of Counsel         905.00   Prepare, review, and respond to e-mails; telephone conference with B. Garmyn re                        0.2         181.00
                                                            response to USAO.
   5/8/2017 Reilly,Brittany     Associate          775.00   Draft production cover letter; telephone conference with J. Halperin regarding                         0.5         387.50
                                                            production.
   5/9/2017 Reilly,Brittany     Associate          775.00   Confer with R. Brodsky and J. Halperin regarding production.                                           0.1          77.50
  5/11/2017 Reilly,Brittany     Associate          775.00   Review FINRA request and confer with M. Hewett regarding same.                                         0.3         232.50
  5/12/2017 Reilly,Brittany     Associate          775.00   Review and analyze privileged documents and confer with R. Brodsky regarding same.                     1.3       1,007.50

  5/12/2017                                          0.10   In House Duplication Charge via Equitrac - 05/12/2017                                                    8           0.80
  5/12/2017                                          0.10   In House Duplication Charge via Equitrac - 05/12/2017                                                    8           0.80
  5/12/2017                                          0.10   In House Duplication Charge via Equitrac - 05/12/2017                                                   46           4.60
  5/12/2017                                          0.10   In House Duplication Charge via Equitrac - 05/12/2017                                                    6           0.60
  5/12/2017                                          0.10   In House Duplication Charge via Equitrac - 05/12/2017                                                   48           4.80
  5/18/2017 Halperin,Jason      Of Counsel         905.00   Prepare, review, and respond to e-mails.                                                               0.1          90.50
  5/18/2017 Reilly,Brittany     Associate          775.00   Confer with R. Brodskey and J. Halperin regarding potentially privileged documents.                    0.2         155.00

  5/19/2017   Reilly,Brittany   Associate          775.00   Confer with M. Hewitt regarding FINRA response.                                                        0.8          620.00
  5/20/2017   Halperin,Jason    Of Counsel         905.00   Prepare, review, and respond to e-mails.                                                               0.1           90.50
  5/20/2017   Reilly,Brittany   Associate          775.00   Review privileged documents and confer with J. Halperin regarding same.                                0.4          310.00
  5/23/2017   Reilly,Brittany   Associate          775.00   Perform QC of production.                                                                              8.1        6,277.50
  5/24/2017   Reilly,Brittany   Associate          775.00   Perform document production QC.                                                                        1.6        1,240.00
  5/24/2017                                          0.10   In House Duplication Charge via Equitrac - 05/24/2017                                                    1            0.10
  5/24/2017                                          0.10   In House Duplication Charge via Equitrac - 05/24/2017                                                    4            0.40



                                                                                Page 1 of 2
                          Case 1:19-cr-00716-DLC Document 115-1 Filed 06/16/20 Page 52 of 52


                                                                          Gibson Dunn Fees
Work Date     Name             Title        Agreed Rate    Narrative / Cost Description                                                            Billed Hours /         Billed Amount
                                                                                                                                                   Units
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                       3            0.30
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                       6            0.60
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                       7            0.70
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                       2            0.20
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                      10            1.00
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                      46            4.60
  5/24/2017                                         0.10 In House Duplication Charge via Equitrac - 05/24/2017                                                       5            0.50
  5/25/2017                                       248.82 MAY_2017-EDISCOVERY_DATABASE_HOSTING_FEES-C/M_04829-00003-                                                  1          248.82
                                                         (MONTHLY_EDISCOVERY_DATABASE_HOSTING_FEES)
  5/25/2017                                          -   Fee Adjustment: Premium Discount                                                                             0         (561.90)
   6/6/2017 Halperin,Jason     Of Counsel         905.00 Telephone conference with B. Garmyn about latest production to U.S. Attorney?s                             0.7          633.50
                                                         Office; review documents re same.
   6/6/2017 Reilly,Brittany    Associate          775.00 Confer multiple times with litigation support regarding production; revise and edit                        4.3        3,332.50
                                                         production cover letter; perform QC regarding production.
   6/6/2017 Roymisher,Leonid   OT                 405.00 Analyze and quality check the data for production; process files into tiff images;                         2.7        1,093.50
                                                         extract the production files; review production data set for consistency.

   6/7/2017 Halperin,Jason     Of Counsel         905.00 Prepare, review, and respond to e-mails.                                                                   0.1           90.50
   6/7/2017 Reilly,Brittany    Associate          775.00 Revise and edit production cover letter; confer with J. Halperin and litigation support                    1.5        1,162.50
                                                         regarding production; finalize production.
   6/7/2017 Cherry,Mark        Associate          605.00 Prepare and produce documents to United States Attorney's Office.                                          0.3         181.50
   6/7/2017 Roymisher,Leonid   OT                 405.00 Update custom fields required by DOJ; encrypt data set for transmission; Extract and                       1.4         567.00
                                                         load data on the requested media
   6/7/2017                                        24.75 VENDOR: DELUXE DELIVERY SYSTEMS, INC. INVOICE#: 240795 DATE: 6/11/2017                                      1           24.75
                                                         Ticket# W1393505 06/07/2017 From GIBSON DUNN & CRUTCHER, 200 PARK
                                                         AVENUE,NEW YORK,NY 10166 To UNITED STATES ATTORNEY'S OFFICE,ONE ST.
                                                         ANDREW'S PLAZA,NEW YORK,NY 10007 MARK CHERRY


   6/8/2017 Halperin,Jason     Of Counsel         905.00 Prepare, review, and respond to e-mails; telephone conference with B. Garmyn re                            0.5         452.50
                                                         latest production; telephone conference with SDNY AUSA A. Hector re latest
                                                         production.
   6/8/2017 Reilly,Brittany    Associate          775.00 Telephone conferences with J. Halperin and AUSA Hector regarding production; draft                         0.7         542.50
                                                         emails regarding production.
  6/27/2017                                       270.98 JUNE_2017-EDISCOVERY_DATABASE_HOSTING_FEES-C/M_04829-00003-                                                 1          270.98
                                                         (MONTHLY_EDISCOVERY_DATABASE_HOSTING_FEES)
  6/27/2017                                          -   Fee Adjustment: Premium Discount                                                                         0        (406.85)
                                                                                                                                                              Fee Total $41,206.99




                                                                              Page 2 of 2
